                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

 STEPHEN HUGUELEY,                                 )
                                                   )
        Plaintiff,                                 )
                                                   )   NO. 3:19-cv-00598
 v.                                                )   JUDGE TRAUGER
                                                   )
 TONY PARKER, et al.,                              )
                                                   )
        Defendants                                 )

                                MEMORANDUM AND ORDER

       This matter is before the court on the plaintiff’s motion to compel discovery (Doc. No. 34),

which the defendants oppose. (Doc. No. 40.) In conjunction with their opposition to the motion

to compel, the defendants also move the court to stay discovery in this case “pending resolution of

PLRA grievance exhaustion issue,” which is the basis for their pending motion for summary

judgment. (Doc. Nos. 31, 40.) The plaintiff has filed a combination reply in support of his motion

to compel and response to the defendants’ motion to stay (Doc. No. 45), and the court considers

both matters fully briefed.

       The Prison Litigation Reform Act (PLRA) provides, in part, that “[n]o action shall be

brought with respect to prison conditions under section 1983 of this title, or any other Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e. Failure to exhaust available remedies

is dispositive in prisoner civil rights cases without regard to their underlying merit: “There is no

question that exhaustion is mandatory under the PLRA and that unexhausted claims cannot be

brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007). There are circumstances, however,

under which administrative remedies are not “available” to an inmate, which can complicate the

question of whether Section 1997e requires dismissal. Ross v. Blake, 136 S. Ct. 1850, 1858 (2016).
The exhaustion issue is clearly contested in this case, and thorough briefing by both sides will be

necessary to its resolution in the context of the defendants’ motion for summary judgment.

        Meanwhile, the parties’ discovery dispute is complicated by a disagreement about the

scope of the records being sought (compare Doc. No. 40 at 7 (defendants’ assertion that the

plaintiff’s request involves comprehensive records for 297 inmates), with Doc. No. 41 at 20

(plaintiff’s assertion that he seeks more limited records for 108 inmates)) and the potentially

significant cost associated with the production of the records (see Doc. No. 34-1 at 9 (reflecting

that total cost to respond to the request in dispute will approximate $6,000)), in addition to the

parties’ basic dispute about whether the records are even relevant to this lawsuit. In addition to

the written discovery, the defendants state that the plaintiff has noticed nine depositions for

February, which would take place before the court is able to enter any ruling on the pending

dispositive motion. The defendants, therefore, ask that all discovery be stayed until that ruling is

entered.

        Another district court in this circuit has explained the standard applicable to this precise

situation:

        “Trial courts have broad discretion and inherent power to stay discovery until
        preliminary questions that may dispose of the case are determined.” Hahn v. Star
        Bank, 190 F.3d 708, 719 (6th Cir. 1999). In evaluating a motion to stay discovery,
        the court must weigh “the burden of proceeding with discovery upon the party from
        whom discovery is sought against the hardship which would be worked by a denial
        of discovery.” Bowens v. Columbus Metropolitan Library Bd. of Trustees, No.
        2:10–cv–219, 2010 WL 3719245, at *1 (S.D. Ohio Sept. 16, 2010) (Abel, M.J.)
        (citing Ohio Bell Telephone Co., Inc. v. Global NAPs Ohio, Inc., No. 2:06–cv–
        0549, 2008 WL 641252, at *1 (S.D. Ohio, March 4, 2008) (Kemp, M.J.). Generally,
        the filing of a case dispositive motion is insufficient to warrant a stay of discovery.
        Id., at *2. See also Ohio Bell Telephone Co., 2008 WL 641252, at *2 (court denied
        the defendants’ motion to stay discovery despite their pending motion to dismiss
        where the issue of subject matter jurisdiction raised in the motion to dismiss was
        “fairly debatable,” it appeared the court might be able to exercise jurisdiction over
        some of the plaintiff’s claims, and the motion to dismiss was not filed until after
        the case had been pending for 13 months). See also Williams v. New Day Farms,

                                                  2
       LLC, No. 2:10–cv–0394, 2010 WL 3522397, at *2 (S.D. Ohio Sept. 7, 2010)
       (Kemp, M.J.) (the argument that a party intends to file or has filed a motion to
       dismiss is generally insufficient to support a stay of discovery). However, a stay
       may be appropriate where the dispositive motion raises an issue, such as immunity
       from suit, “which would be substantially vitiated absent a stay....” Id.

Martin v. Mohr, No. 1:12-CV-281, 2012 WL 5915501, at *2 (S.D. Ohio Nov. 26, 2012) (granting

stay pending ruling on motion for summary judgment based on PLRA exhaustion issue). Another

court has held that “a stay of discovery is appropriate and ‘an eminently logical means to prevent

wasting the time and effort of all concerned’ until the court addresses the preliminary issue of

exhaustion.” Cromer v. Braman, No. 1:07-CV-9, 2007 WL 3346675, at *1 (W.D. Mich. Nov. 7,

2007); see also Hoosier v. Liu, No. 2:16-10688, 2017 WL 9473188, at *1 (E.D. Mich. Jan. 23,

2017), report and recommendation adopted, No. 16-10688, 2017 WL 603664 (E.D. Mich. Feb.

15, 2017), and report and recommendation adopted sub nom. Hoosier v. Wendy Liu, No. 16-10688,

2017 WL 2437208 (E.D. Mich. June 6, 2017) (observing that court had previously granted motion

to stay discovery on all matters except exhaustion of remedies pending resolution of dispositive

motion).

       Because the defendants’ motion for summary judgment is not fully briefed, the court is

unable to evaluate its likelihood of success at this time. It is clear from the parties’ submissions

thus far, however, that the issue of exhaustion is vigorously contested, as is the question of which

party should bear the costs of the discovery the plaintiff seeks to compel. The court finds that it

would be unnecessary and ill-advised for either party to face those costs in the event that summary

judgment is granted soon on an issue unrelated to the facts being discovered. A brief stay of

discovery will work no significant prejudice to either party; but allowing—or, indeed,

compelling—burdensome discovery in such circumstances could deprive the defendants of the

PLRA’s shelter against extensive litigation of unexhausted prisoner complaints.



                                                 3
       For these reasons, the plaintiff’s motion to compel (Doc. No. 34) is DENIED without

prejudice to his ability to re-file if discovery is re-opened in this case. The defendants’ motion to

stay discovery (Doc. No. 40) is GRANTED IN PART, and all discovery in this matter is

STAYED pending the court’s ruling on the defendants’ motion for summary judgment, with the

exception of any discovery that is directly relevant to the issues of exhaustion and the availability

of administrative remedies to the plaintiff. In the event that the court denies summary judgment,

a revised scheduling order will enter.

       It is so ORDERED.



                                                      ____________________________________
                                                      ALETA A. TRAUGER
                                                      UNITED STATES DISTRICT JUDGE




                                                 4
